DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Rejections over Mortensen, Frederiksen, and Maffezzoli
Claims 1-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mortensen (US 20110316182), Frederiksen (US 20100304170) and Maffezzoli (Appl. Compos. Mater., Vol. 20 (2013), pp. 233-248).  
As to claims 1 and 2, Mortensen teaches or renders obvious multiple wind turbine blade preform molds (Figs. 4 and 5, items 41, 51, 61), each inherently having the same width, height, and length (depicted identical in Fig. 5) and each having a portion that satisfies the claimed root or part thereof (flat end).  Mortensen teaches a layup station ([0021]) and a curing station ([0015]).  
Mortensen does not appear to specifically teach a heating station.  Additionally, in this interpretation of the claim, the “one or more additional preforms are oriented in a longitudinal or spanwise direction” is interpreted as a structural limitation of the claim, and is not taught by Mortensen. 
Maffezzoli teaches that it is known to stack composites on a cart (Fig. 1(e)) and heat to a cure temperature (page 238) in a heating station.  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Maffezoli heating into Mortensen because Mortensen teaches/suggests curing and Maffezzoli provides an apparatus for curing within the scope of Mortensen’s suggestion.  Alternatively, it would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Maffezoli heating into Mortensen because Mortensen teaches/suggests curing and Maffezzoli provides an obvious interchangeable apparatus for curing that one would have recognized as a substitutable alternative for Mortensen’s curing station.
Frederiksen teaches that it is known to provide a first (112) and second (162) composite preform oriented in a longitudinal direction and are ultimately integrated into a single part (Figs. 2-7).  It would have been prima facie obvious to incorporate this feature from Frederiksen into Mortenson as an improvement that makes it possible to produce composite structures having a large longitudinal length by manufacturing separate smaller structures (Frederiksen, [0014]).
	As to claim 3-6, Mortenson is directed to a molding apparatus for wind turbine blades.  While Mortenson does not specifically teach the claimed sizes and ratios, changes in size and proportion are generally obvious (MPEP 2144.04, see IV.A.).  In this case, since the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed mold and the prior art, and the difference size/scale would not perform differently than the prior art molds, the claimed size does not patentably distinguish from the prior art molds.  
	As to claim 9, Mortenson suggests four or more preform molds (Fig. 4), and any number would have been obvious as a duplication of parts/molds.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mortensen (US 20110316182), Frederiksen (US 20100304170), Maffezzoli (Appl. Compos. Mater., Vol. 20 (2013), pp. 233-248), and further in view of McDermott (US 20070262230).  Mortensen, Frederiksen, and Maffezzoli teach the subject matter of claim 1 above under 35 U.S.C. 103.  
As to claim 7, Mortensen inherently teaches a mold which inherently has a molding surface.
Mortensen is silent to a bottom surface, an upper edge adjacent the molding surface, and stackability of the molds.
However, McDermott teaches a stackable mold with a bottom surface stackable on the upper edge of the mold below (Fig. 5).  The upper edge is adjacent the molding surface (inner surface of 16).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the McDermott stackable configuration into Mortensen as an obvious improvement that would allow for simultaneous processing of multiple molds at the same time.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mortensen (US 20110316182), Frederiksen (US 20100304170), Maffezzoli (Appl. Compos. Mater., Vol. 20 (2013), pp. 233-248), and further in view of Schibsbye (US 20160082673).  Mortensen, Frederiksen, and Maffezzoli teach the subject matter of claim 1 above under 35 U.S.C. 103.  
As to claim 8, Mortensen is silent to the fiber layup station arranged to place a fiber material into two preform molds simultaneously.  However, Schibsbye teaches a fiber layup station (10) arranged to place a fiber material into two molds simultaneously.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Schibsbye into Mortensen as an obvious improvement that would allow for simultaneous processing of multiple molds at the same time ([0011]).

Rejections over Mortensen and Maffezzoli
Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mortensen (US 20110316182) and Maffezzoli (Appl. Compos. Mater., Vol. 20 (2013), pp. 233-248).  In this interpretation of the claim, the “one or more additional preforms are oriented in a longitudinal or spanwise direction” are not interpreted as actual limitations of the apparatus claim since they refer to parts or steps rather than structure.  Two or more preform moulds (70) are claimed without any distinction in shape or relative arrangement.
As to claims 1 and 2, Mortensen teaches or renders obvious multiple wind turbine blade preform molds (Figs. 4 and 5, items 41, 51, 61), each inherently having the same width, height, and length (depicted identical in Fig. 5) and each having a portion that satisfies the claimed root or part thereof (flat end).  Mortensen’s preform molds each correspond to part of a cross-section circumference of a blade half and are capable of being arranged adjacent to additional preforms in a longitudinal direction.  Mortensen teaches a layup station ([0021]) and a curing station ([0015]).  
Mortensen does not appear to specifically teach a heating station.
Maffezzoli teaches that it is known to stack composites on a cart (Fig. 1(e)) and heat to a cure temperature (page 238) in a heating station.  
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Maffezoli heating into Mortensen because Mortensen teaches/suggests curing and Maffezzoli provides an apparatus for curing within the scope of Mortensen’s suggestion.  Alternatively, it would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Maffezoli heating into Mortensen because Mortensen teaches/suggests curing and Maffezzoli provides an obvious interchangeable apparatus for curing that one would have recognized as a substitutable alternative for Mortensen’s curing station.
	As to claim 3-6, Mortenson is directed to a molding apparatus for wind turbine blades.  While Mortenson does not specifically teach the claimed sizes and ratios, changes in size and proportion are generally obvious (MPEP 2144.04, see IV.A.).  In this case, since the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed mold and the prior art, and the difference size/scale would not perform differently than the prior art molds, the claimed size does not patentably distinguish from the prior art molds.
	As to claim 9, Mortenson suggests four or more preform molds (Fig. 4), and any number would have been obvious as a duplication of parts/molds.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mortensen (US 20110316182) and Maffezzoli (Appl. Compos. Mater., Vol. 20 (2013), pp. 233-248), and further in view of McDermott (US 20070262230).  Mortensen and Maffezzoli teach the subject matter of claim 1 above under 35 U.S.C. 103.  
As to claim 7, Mortensen inherently teaches a mold which inherently has a molding surface.
Mortensen is silent to a bottom surface, an upper edge adjacent the molding surface, and stackability of the molds.
However, McDermott teaches a stackable mold with a bottom surface stackable on the upper edge of the mold below (Fig. 5).  The upper edge is adjacent the molding surface (inner surface of 16).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the McDermott stackable configuration into Mortensen as an obvious improvement that would allow for simultaneous processing of multiple molds at the same time.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mortensen (US 20110316182) and Maffezzoli (Appl. Compos. Mater., Vol. 20 (2013), pp. 233-248), and further in view of Schibsbye (US 20160082673).  Mortensen and Maffezzoli teach the subject matter of claim 1 above under 35 U.S.C. 103.  
As to claim 8, Mortensen is silent to the fiber layup station arranged to place a fiber material into two preform molds simultaneously.  However, Schibsbye teaches a fiber layup station (10) arranged to place a fiber material into two molds simultaneously.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Schibsbye into Mortensen as an obvious improvement that would allow for simultaneous processing of multiple molds at the same time ([0011]).


Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are not persuasive or are moot in view of the new/additional rejection.
On pages 9-12, Applicant argues that Mortensen is silent with respect to longitudinally arrangement of preforms and that Mortensen’s molds cannot be considered preform molds.  The Examiner notes that this invention is still an apparatus claim, and must be distinguished in terms of structure.  There is only one type of mold expressly recited in the claims – a series of identical preform molds (70), see claim 2.  Applicant does not appear to claim a second preform mold configuration for completing the wind turbine blades, and the Examiner maintains the view that even a blade mold for molding a completed blade can be considered a preform mold since one could always mold additional material onto a wind turbine blade.  The term “preform moulds” is essentially a statement of intended use implying that other preform molds or preforms are present, but the claim does not actually state this as a structural feature.  The Examiner presents two rejections of the independent claim above to address two possible interpretations of the claim.  Since the Examiner does not believe that there is a structural distinction between Mortensen’s mold and the claimed preform mold, the original rejection over Mortensen and Maffezoli is maintained.  Additionally, even if one could interpret a blade mold to be distinguishable from a preform mold, a new rejection also in view of Frederiksen is presented above.  Frederiksen teaches two molds, one for the root and one for the tip of a blade.  Frederiksen teaches that the parts formed on the two molds can be later combined, and that the benefit of doing so is the ability to produce large parts by dividing the resulting structure into smaller pieces.  Modifying Mortensen’s mold by dividing it into manageable size parts according to the Frederiksen process would have been obvious.
On pages 10-11, Applicant argues that the difference between a preform mold and blade mold constitute more than an obvious difference in size, and that the relative dimension difference would perform differently than the prior art device.  The Examiner maintains the previous position that the claimed features an obvious matter of size or scale, and also notes that Frederiksen demonstrates that it is known to divide larger parts into smaller moldable sections, and this appears to be the same improvement provided by the instant application. 
On page 13, Applicant argues that because Mortensen teaches curing at ambient temperatures, it teaches away from a separate heating station.  The Examiner respectfully disagrees.  A teaching of curing at ambient temperatures is not a teaching away from heating.  The obvious benefit of heating in curing resin is that the speed of the process is improved.
On page 13, Applicant also argues that Mortensen and Maffezzoli teach different size molds and that the combination would render the prior art unsatisfactory for its intended purpose.  Applicant also argues there is no suggestion or motivation to make the proposed modification.  The Examiner respectfully disagrees and notes that the specific rationale provided in the rejection does not appear to be particularly argued.  Especially in view of the new Frederiksen reference which shows that large wind turbine blade parts can be divided up into smaller sections, it is unclear why doing so would make the prior art unsatisfactory.  Making the large part in manageable size pieces that can be later integrated appears to be obvious over Frederiksen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742